Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pederson (US 2015/0163881 A1, hereinafter “Pederson”). 
Regarding claim 1, Pederson discloses a lighting system for controlling a lighting zone, the system comprising: 
a room controller ([0290]: controller 28) having a microprocessor ([0116]) for accessing data and providing commands ([0127]), memory ([0267]) for storing information operably connected to the microprocessor, a relay ([0141]: switch 506 and [0161]: being able to relay the real-time command) for powering a load based on commands from the microprocessor, and a room controller port for connecting a peripheral device ([0116]: peripheral); 
an area controller communicatively coupled to the room controller, the area controller providing a user interface for commissioning, control, and monitoring functions for the lighting system ([0128], [0172]); and 

wherein the room controller is a master controller for the lighting zone ([0176]: facility controller 18 being room controller as the master controller).  

Regarding claim 2, Pederson discloses the lighting system of claim 1, wherein the room controller includes a dimming control ([0304]). 

Regarding claim 3, Pederson discloses the lighting system of claim 1, wherein the peripheral device is switch ([0008]: there can be multiple peripheral devices as switches, user may switch more than one switch at a time even).  

Regarding claim 4, Pederson discloses the lighting system of claim 1, wherein the peripheral device is as sensor ([0079]: there can be multiple sensors to the control unit).  

Regarding claim 5, Pederson discloses the lighting system of claim 1, further comprising a control panel ([0214]: user interface as the control panel). 

Regarding claim 6, Pederson discloses the room lighting system of claim 1, further comprising a network interface ([0214], [0216]: web interface on the network).  

Regarding claim 7, Pederson discloses the lighting system of claim 2, further comprising a bridge module ([0132]). 

Regarding claim 8, Pederson discloses the lighting system of claim 1, further comprising a smart port module including a serial port ([0175]).  

Regarding claim 9, Pederson discloses the lighting system of claim 1, further comprising a dry contact input output module ([0210]: dry contact being a switch that detects the power input output).   


a room controller ([0290]: controller 28) having a microprocessor ([0116]) for accessing data and providing commands ([0127]), memory ([0267]) for storing information operably connected to the microprocessor, a relay ([0141]: switch 506 and [0161]: being able to relay the real-time command) for powering a load based on commands from the microprocessor, and a room controller port for connecting a peripheral device ([0116]: peripheral);
an area controller communicatively coupled to the room controller, the area controller providing a user interface for commissioning, control, and monitoring functions for the lighting system ([0128], [0172]); and 
a peripheral device coupled to the room controller port and configured to send a unicast message including a sub address block, the sub address block including a device type ([0080]) and a device instance byte, the device instance byte including a port number identifying the port and a slot number identifying a time slot ([0136], [0150] time division multiplexing) within a time domain multiplexing cycle ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay)), to the controller indicating the type of peripheral device ([0113], [0114]). 

Regarding claim 11, Pederson discloses the lighting system of claim 1, wherein the room controller includes a dimming control ([0304]).

Regarding claim 12, Pederson discloses the lighting system of claim 1, wherein the peripheral device is switch ([0008]: there can be multiple peripheral devices as switches, user may switch more than one switch at a time even).  

Regarding claim 13, Pederson discloses the lighting system of claim 1, wherein the peripheral device is as sensor ([0079]: there can be multiple sensors to the control unit).  

Regarding claim 14, Pederson discloses the lighting system of claim 1, further comprising a control panel ([0214]: user interface as the control panel). 

Regarding claim 15, Pederson discloses the room lighting system of claim 1, further comprising a network interface ([0214], [0216]: web interface on the network).   

Regarding claim 16, Pederson discloses the lighting system of claim 2, further comprising a bridge module ([0132]).   



Regarding claim 18, Pederson discloses the lighting system of claim 1, further comprising a dry contact input output module ([0210]: dry contact being a switch that detects the power input output).   

Regarding claim 19, Pederson discloses a lighting system controller comprising: 
a memory ([0267]); 
a microprocessor ([0116]) configured to access data from the memory and provide commands to assign a plurality of loads to a first group, a second group, or both the first and second groups ([0184]); 
a relay for powering a load based on commands from the microprocessor ([0141]: switch 506 and [0161]: being able to relay the real-time command); and 
a port for connecting a peripheral device, wherein the port is configured to send and receive data packets  ([0227], [0019], [0025]: ports; [0109], [0128]: data packets)including a sync frame and a unicast message including a sub address block ([0289]: sub keys (addresses) of the branches,), the sub address block including a device type and a device instance byte, the device instance byte including a port number identifying the port and a slot number identifying a time slot ([0136], [0150] time division multiplexing) within a time domain multiplexing cycle ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay)). 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
12/4/2021